Britt, J.
In his brief, defendant’s court-appointed counsel brings forward no assignment of error and states that he is unable to find error in the record. He asks that the court review the record for error and this we have done. We find that the defendant was charged under a valid bill of indictment, that he was given a fair trial free from prejudicial error, and that the sentence imposed was within statutory limits. State v. Williams, 3 N.C. App. 233, 164 S.E. 2d 404, and cases therein cited.
The judgment of the superior court is
Affirmed.
Mallard, C.J., and Pareer, J., concur.